Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn (US 2020/0132403 A1). 
Regarding claim 1, Finn discloses a firing mechanism for a gun having a gun barrel (par. 31), the gun barrel having a breech end and a muzzle end, the firing mechanism comprising:
a heating chamber (101) having an inlet (near 105 – fig. 5) and an outlet (103), the outlet operatively attached to the breech end of the gun barrel;
a source of working fluid (12 – par. 40) operatively attached to the inlet of the heating chamber;
a heating element (105) disposed within the heating chamber for heating a working fluid within the chamber; and
a discharge valve (103) operatively disposed in the outlet, the discharge valve being operable by a user to release the working fluid from the heating chamber into the breech end of the gun barrel.
Regarding “operatively” and “operable”, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Additionally it is noted that the claims are directed to an apparatus per se, not a method of operation.
However, the claims (e.g. claim 1) contain limitations concerning the method/manner of operating the firing mechanism.
Note that it is well settled case law that such limitations, which are essentially method limitations or statements of intended or desired use, do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; and, Ex parte Masham, 2 USPQ2nd 1647.
See MPEP 2114, which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2nd 1647.

Claims directed to apparatus must be distinguished from the prior art in terms of the structure rather than functions.  In re Danly, 120 USPQ 528, 531.

and,

Apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

Regarding claim 2, Finn discloses the firing mechanism of claim 1, further comprising:
an inlet valve (par. 46 or 146) disposed in the inlet of the heating chamber, the inlet valve being operable (see intended use/functional recitation above) to seal the heating chamber from the source of working fluid at a predetermined pressure, whereby pressure in the heating chamber can exceed pressure in the source without bleeding heated fluid back to the source (pressure-dependent valve – par. 146).
Regarding claim 3, Finn discloses the firing mechanism of claim 1, further comprising:
a sensor (par. 88) for determining a temperature of the heating element. 
Regarding claim 11, Finn discloses the firing mechanism of claim 1, wherein:
the heating element comprises an electric heating element (par. 43).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the alternative claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Finn (US 2020/0132403 A1).
Regarding claims 1-12, Finn discloses the claimed invention except he does not explicitly disclose the exact recited arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Regarding claim 4, Finn discloses the claimed invention except for a lux sensor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a lux sensor, since the equivalence of a lux sensor and temperature or pressure sensor for their use in the firearm art and the selection of any known equivalents to sense temperatures, pressures, etc would be within the level of ordinary skill in the art.
Regarding claims 5-7, Finn discloses the claimed invention except for a main poppet valve and pilot valve.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a poppet/pilot valve or any valve, since the equivalence of poppet/pilot valves for their use in the firearm art and the selection of any known equivalents to open/close and control the flow of fluids would be within the level of ordinary skill in the art.
Regarding claim 8, Finn further teaches a firing mechanism, further comprising: a balance piston (803 – fig. 14) disposed within a balance piston chamber (fig. 14), the balance piston having a diameter that is greater than a diameter of the first valve seat, the balance piston operably attached to the main poppet valve to open the main poppet valve when the pilot valve opens admitting pressure into the balance piston chamber.
Regarding claims 9 and 10, Finn discloses the claimed invention except for a hand operated pump and liquid carbon dioxide.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have either of these, since the equivalence of hand operated pumps and any type of pump, and the equivalence of liquid carbon dioxide or any other type of working fluid for their use in the firearm art and the selection of any known equivalents as a source of energy or working fluid would be within the level of ordinary skill in the art.
Regarding claim 12, Finn discloses the claimed invention except for wherein the inlet valve has a flow area, the firing mechanism further comprising an orifice operably disposed between the inlet valve and the heating chamber for controlling a rate at which fluid flows into the heating chamber, the orifice having a flow area less than that of the inlet valve.  It would have been an obvious matter of design choice to change the size of the orifice to control the flow rate, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641